UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Semiannual Report to Shareholders Deutsche Core Equity Fund Contents 3 Letter to Shareholders 4 Performance Summary 7 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 27 Notes to Financial Statements 37 Information About Your Fund's Expenses 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Portfolio management could be wrong in its analysis of industries, companies, economic trends and favor a security that underperforms the market. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary March 31, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 7.86% 15.67% 14.35% 7.59% Adjusted for the Maximum Sales Charge (max 5.75% load) 1.66% 9.01% 13.01% 6.95% Russell 1000® Index† 6.55% 12.73% 14.73% 8.34% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 7.32% 14.61% 13.30% 6.59% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 3.32% 11.61% 13.18% 6.59% Russell 1000® Index† 6.55% 12.73% 14.73% 8.34% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 Unadjusted for Sales Charge 7.46% 14.79% 13.49% 6.76% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 6.46% 14.79% 13.49% 6.76% Russell 1000® Index† 6.55% 12.73% 14.73% 8.34% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 No Sales Charges 7.49% 14.97% 13.82% 7.21% Russell 1000® Index† 6.55% 12.73% 14.73% 8.34% Class R6 6-Month‡ Life of Class* Average Annual Total Returns as of 3/31/15 No Sales Charges 7.96% 6.71% Russell 1000® Index† 6.55% 4.68% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 No Sales Charges 8.00% 15.97% 14.71% 7.95% Russell 1000® Index† 6.55% 12.73% 14.73% 8.34% Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 3/31/15 No Sales Charges 8.07% 16.11% 14.84% 8.08% Russell 1000® Index† 6.55% 12.73% 14.73% 8.34% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2015 are 0.89%, 1.77%, 1.66%, 2.41%, 0.48%, 0.59% and 0.53% for Class A, Class B, Class C, Class R, Class R6, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class R shares for the period prior to its inception on May 1, 2012 are derived from the historical performance of Class A shares of the Deutsche Core Equity Fund during such periods and have been adjusted to reflect the higher total annual operating expenses. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended March 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class R6 shares commenced operations on August 25, 2014. The performance shown for the index is for the time period of August 31, 2014 through March 31, 2015, which is based on the performance period of the life of Class R6. † The Russell 1000 Index is an unmanaged index that measures the performance of the 1,000 largest companies in the Russell 3000 Index, which represents approximately 92% of the total market capitalization of the Russell 3000 Index. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class R6 Class S Institutional Class Net Asset Value 3/31/15 $ 9/30/14 $ Distribution Information as of 3/31/15 Income Dividends, Six Months $ $
